Citation Nr: 0508982	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Propriety of an adjustment of the veteran's Improved Pension 
award from 
December 1, 2000, based on receipt of income from Social 
Security Administration benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from July 1953 to 
June 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 amendment to the veteran's 
Improved Pension award that adjusted the rate of pension paid 
to the veteran as the result of a cost of living adjustment 
that became effective on December 1, 2000.  


FINDINGS OF FACT

1.  In June 1984 the veteran was awarded Improved Pension 
benefits effective from January 27, 1984, the date of receipt 
of his pension claim.  

2.  In November 1999 the veteran reported that Social 
Security Administration benefits had been awarded to him.  

3.  In November 1999 the veteran's pension award was reduced 
to $122 per month, effective December 1, 1999.  

4.  In November 2000 the veteran's pension award was 
increased to $127 per month effective December 1, 2000, as 
the result of a cost of living adjustment of the rate of VA 
pension benefits.  


CONCLUSION OF LAW

An adjustment of the veteran's Improved Pension award from 
December 1, 2000, based on a cost of living adjustment was 
proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, no VCAA notification letter was sent to 
the veteran.  However, the issue before the Board as to the 
propriety of an adjustment of the Improved Pension award is a 
legal one as there is no dispute as to the essential facts 
required to resolve the matter.  The outcome of the appeal is 
governed by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  



Criteria

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).  

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).  

Under the law, the maximum annual rate of rate of Improved 
Pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2004).  

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2004).  

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in the his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2004).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272 (2004).  The maximum 
annual rates of improved pension are specified by statute in 
38 U.S.C.A. §§ 1521 and 1542 (death pension), as increased 
from time to time under 38 U.S.C.A. § 5312.  Each increase of 
the maximum annual rates of improved pension (including death 
pension) under 38 U.S.C.A. § 5312 is published in the 
"Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2004).  

The maximum annual rates of death pension for a veteran with 
no dependents was $8,989 from December 1, 1999, and $9,304 
from December 1, 2000.  See VA Adjudication Procedures Manual 
M21-1, Part I, Appendix B.  

In calculating the amount of pension benefit payable, old age 
and survivor's insurance and disability insurance under title 
II of the Social Security Act is considered income which the 
VA pension benefit can only supplement if such income is less 
than the statutorily - defined maximum income ceiling for 
receipt of VA pension.  38 C.F.R. § 3.262(e) & (f) (2004).  

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2004).

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2004).  


Factual Background

The relevant facts in this case are not in dispute and 
therefore may be briefly summarized.  

The record reflects that the veteran was awarded non-service 
connected pension benefits by the RO in a rating decision in 
June 1984.  The award was effective from January 27, 1984, 
the date of receipt of his application for pension.  The 
initial award was at the monthly rate of $459.  The rate 
reflected that he was unmarried, had no dependents, and had 
no income from any source.  

The veteran thereafter filed annual eligibility verification 
reports in which he continued to report no income from any 
source.  In November 1999 he reported that he was to start 
receiving Social Security Administration benefits on the 
third Wednesday of each month.  

The RO amended the rate of the veteran's pension award in 
November 1999 to reflect the change in his income as the 
result of his receipt of Social Security benefits.  Effective 
December 1, 1999, the rate of monthly pension was reduced 
from $731 to $122 to reflect receipt of Social Security 
Administration benefits of $626 per month.  

In November 2000 the RO amended the veteran's pension award 
to reflect a cost of living adjustment that became effective 
on December 1, 2000.  The rate of pension was increased to 
$127 per month based on countable income of $7,776 consisting 
of Social Security Administration benefits of $648 per month, 
with no income from any other source.  A subsequent 
adjustment to the award to $149 effective December 1, 2000, 
was made following receipt of information regarding the 
veteran's payment of unreimbursed medical expenses.  


Analysis

The present appeal arises from the action of the RO in 
amending the veteran's Improved Pension award from December 
1, 2000, the date on which an annual cost of living 
adjustment for all VA pension awards went into effect.  

The cost of living adjustment resulted in a slight increase 
in his monthly award from $122 to $127, though a further 
increase to reflect payment of unreimbursed medical expenses 
from December 1, 2000, was later effectuated.  

Exactly one year earlier, on December 1, 1999, the veteran's 
pension award was substantially reduced as a result of his 
receipt of an initial award of Social Security Administration 
benefits.  He did not appeal the December 1, 1999, 
adjustment, nor has he appealed the rate adjustments 
implemented in subsequent years.  Only the initial rate 
change from December 1, 2000, based on the annual cost of 
living adjustment is at issue.  

The maximum annual rate of pension that went into effect on 
December 1, 2000, due to the cost of living adjustment was 
$9,304.  The veteran's income at that time was limited to 
Social Security Administration benefits of $7,776, which 
entitled him to an annual pension award in the amount of 
$1,528, paid at the monthly rate of $127, under the 
calculation formula set forth above.  The later inclusion of 
unreimbursed medical expenses reduced the veteran's countable 
income to a degree warranting revision of the award to $149.  
The revision of the award due to unreimbursed medical 
expenses is not at issue.  

In appealing the adjustment, the veteran has not disputed the 
accuracy of the information used to calculate his income, nor 
has he argued that the wrong criteria were applied.  His 
arguments on appeal, to the extent that the Board is able to 
understand them, involve general allegations regarding the 
laws providing for various Government benefits, including VA 
and Social Security benefits as well as various state 
benefits.  

The veteran argues that the laws regarding income 
calculations penalize and discriminate against senior 
citizens and veterans.  He has submitted a voluminous 
quantity of miscellaneous documents regarding inflationary 
prices, cost of living adjustments for various federal and 
state benefits, and poverty level statistics, most of which 
are annotated with his own lengthy comments.  

The Board acknowledges that VA pension benefits may be 
insufficient to provide the level of income the veteran 
desires, but the Board lacks the authority to award benefits 
in an amount greater than that provided for by law.  The 
applicable laws were as enacted by Congress and the Board 
cannot change or refuse to comply with them.  Nor can the 
Board establish a rate of pension based on claimed inequities 
in the statutory scheme.  

For the purpose of the present appeal, it is relevant only 
that the rate of pension awarded from December 1, 2000, was 
based on the correct facts regarding the veteran's countable 
income and represented the proper application of the law to 
those facts.  The law and the undisputed facts are 
dispositive of the issue presented.  The United States Court 
of Appeals for Veterans Claims has held that where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  
Accordingly, the appeal is denied.  


ORDER

An adjustment of the veteran's Improved Pension award from 
December 1, 2000, benefits was proper and the appeal is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


